917 F.2d 1301Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Sahid MOHAMMED, Plaintiff-Appellant,v.Terrie C. CHAVIS, Warden, Maryland House of Correction,Angela Dennis, Classification Counselor, Maryland House ofCorrection, John J. Kinsly, CO II, Victor Welfl, Captain,Maryland House of Correction, John Doe, Unknown Defendants,Each defendant is sued individually and in officialcapacity, Defendants-Appellees.
No. 90-6879.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 19, 1990.Decided Nov. 13, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  M.J. Garbis, District Judge.  (CA-89-2973-MJG)
Sahid Mohammed, appellant pro se.
Audrey J.S. Carrion, Office of the Attorney General of Maryland, Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before PHILLIPS, MURNAGHAN and SPROUSE, Circuit Judges.
PER CURIAM:


1
Sahid Mohammed appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Mohammed v. Chavis, CA-89-2973-MJG (D.Md. July 12, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.